DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 states, “heating a temperature of the two rollers to a range from…” and it is unclear if the limitation means the surface of the two rollers are to be heated to the recited temperature range or if one is to use the recited temperature range to heat the two rollers.  Depending on the intended limitation applicant is advised to amend the language to recite, “heating the two rollers to a surface temperature in a range from 120℃ to 180℃…” or “applying heat in a temperature range from 120℃ to 180℃ to the two rollers”. 
Claims 2, 4, 6, and 8 recite the limitations of temperature and drying time “when the viscosity of the food slurry ranges from …” and it is unclear if the claim actually requires the viscosity to be within the stated range or if the claims are merely reciting properties. Applicant is advised to positively recite the claimed limitations, i.e., “wherein the viscosity of the food slurry is in the range of 25,000cp to 32,000cp, the temperature of the two rollers ranges from 145℃ to 180℃, and the drying time period ranges from 100 to 250seconds” or similar language.  
Claims 3, 5, 7, 9, and 10 are rejected as depending from a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martinez-Serna Villagran et al. US 6599547 (hereafter “Villagran”) in view of Tang et al. Drum Drying.
Regarding claim 1, Villagran teaches a method comprising, “the step of adding an additive or any material including dry flakes to the wet mash prior to the drying step, wherein the additive is effective in altering the rheology of the mash. The additive is effective in altering the viscosity of the mash, and can be effective in supplementing the free amylose and/or amylopectin content of the mash. In one embodiment, the additive can comprise an unmodified starch to the wet mash prior to the drying step and wherein the starch is selected from the group consisting of wheat starch, corn starch, tapioca, rice starch, potato starch, oat starch, sago starch and mixtures thereof.” (col. 4, lines 40-50).  It is noted that the disclosure of Villagran emphasizes the preparation of potato flakes utilizing a single drum dyer, however, Villagran states the method is “ applicable to the preparation of dehydrated fruits (e.g., peaches, apples, apricots, pears, bananas), vegetables (e.g., potatoes, sweet potatoes, beets, spinach, onion, carrots, celery, tomatoes, zucchini, broccoli, mushrooms, peas), grains.(e.g., barley, oats, corn, rye, wheat, rice, amaranthi, sago), flaked seasoning and spices/herbs (e.g., garlic, chives, parsley, coriander, pimento, ginger, green pepper, red pepper, black pepper), flaked fish, dehydrated milk, and the like. The present invention is also applicable to produce flakes that can be used in baby foods.” (col. 8, lines 40-55).  Villagran also states the “co-flaking agents” are added into the wet mash to modify the functionality of the mash (col, 7, lines 39-45) and for other “specific purposes” (see col.10, line 45- col. 11, line 65).  
While Villagran does not expressly disclose the claimed viscosity of the wet mash (slurry), it would have been within the skill level of one of ordinary skill in the art to determine the optimum viscosity needed based the specific fruit, vegetable, etc., the amount of co-flaking agents to be added to the food slurry (wet mash), the desired “pour-over” flow of the wet mash/solids mixture to the surface of the roller, and the desired characteristics of the final product.  Thus, the determination of product viscosity would be obvious and routine determination to one of ordinary skill in the art.
Villagran further teaches processing parameters “typical” for drum drying, including heating “a temperature” of the roller to a range from 120℃ to 180℃ (col. 13, lines 45-65):

    PNG
    media_image1.png
    223
    1100
    media_image1.png
    Greyscale

Villagran does not expressly disclose providing the claimed two rollers or the claimed drying time. 
Tang teaches, “[d]rum drying is one of the most energy efficient drying methods and it particularly effective for drying high viscous liquid or pureed foods” (Introduction) and twin drum dryers are most commonly used for fruits and vegetables, particularly to dry tomato paste (p.211, System description). Tang states, “[i]n a drying operation, liquid, slurry, or puree material is applied as a thin layer onto the outer surface of the revolving drums that are internally heated by steam.” (Introduction). Tang does not expressly disclose maintaining a distance between the two rollers in a range from 6mm to 30mm; however, Tang does teach, “[t]he spacing between the two drums controls the thickness of the feed layer applied to the drum surfaces” (p.211, System description) and teaches the gap between the two rollers as “adjustable” (p.212 Nip feeding). Thus, as the art teaches the distance between the rollers can be adjusted and controls the thickness of the feed layer applied, it would have been within the skill level of one of ordinary skill in the art to optimize the distance between the rollers to obtain the desired layer thickness. 
Tang further teaches that the rollers are heated with steam at a temperature up to 200℃ (p. 211, System description) and that drum surface temperature can vary from 120℃ and above to arrive at the desired product temperature (p. 213, Principle and Design Equations and Figure 3). It is noted that the present limitation states “heating a temperature of the two rollers” and the steam temperature is “a temperature” of the two rollers.
Tang further teaches rotating the two rollers so that the food mixture poured over the rollers is passed between the two rollers (Introduction and p. 212, Feeding Methods) and scraping off the food mixture from the two rollers after the food mixture adheres to the two rollers (p. 213) and states, “[t]he residence time of the product on the drum ranges from a few seconds to dozens of seconds to reach final moisture contents” (p. 211, System description). While Tang does not expressly disclose residence time as ranging from 100 seconds to 600 seconds, it would have been within the skill level of one of ordinary skill to determine the optimum residence time based on the specific food product and time needed to arrive at the desired moisture content of said product. To do so would be obvious and routine determination to one of ordinary skill in the art.
Thus, given Tang’s teaching that double rollers are commonly used for fruits and vegetable, specifically tomatoes (p. 211), one would have been motivated to modify the invention of Villagran, which teaches drying a wet mash/solid particle mixture of fruits and vegetable, specifically tomatoes (col. 8, lines 40-55), by using double rollers as taught by Tang. 
Regarding claims 2, 4, 6, 8, claim 1 is applied as stated above. Villagran teaches rollers are typically heated from about 250℉ to 375℉ (121℃ to 190℃) (col. 13, lines 45-65) and Tang teaches that double rollers are heated with steam at a temperature up to 200℃ (p. 211, System description) and a roller surface temperature of 120℃ and above (Fig. 3). As stated above, the prior art does not expressly disclose the claimed drying time or viscosity of the food slurry; however, it would have been within the skill level of one of ordinary skill to determine the optimum residence time and viscosity of the food slurry based on the specific food product and desired moisture content of the final product.
Regarding claims 3, 5, 7, 9, claim 2 (4, 6, and 8) is applied as stated above. Tang teaches, “[t]he spacing between the two drums controls the thickness of the feed layer applied to the drum surfaces” (p.211, System description) and teaches the gap between the two rollers as “adjustable” (p.212 Nip feeding). Thus, as the art teaches the distance between the rollers can be adjusted and controls the thickness of the feed layer applied, it would have been within the skill level of one of ordinary skill in the art to optimize the distance between the rollers to obtain the desired layer thickness. 
Regarding claim 10, claim 1 is applied as stated above. Villagran teaches wherein the solid particles include granular foods (col. 4, line 41; col. 10, line 45-col. 11, line 50; col. 13, lines 5-15).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LELA S. WILLIAMS whose telephone number is (571)270-1126. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Lela S. Williams/            Examiner, Art Unit 1792